Case 1:21-mj-0O7099-KMW Document 4 Filed 05/04/21 Page 1 of 1 PagelD: 11

 

   
  
  
   
    
 
  
  
 
   
  
   
  
  
   
   
  
 
    
   
    
 
  
 

 

AOIGOA tRow. 12/17) Waiver of Rute 3 & 5.1 earings Complaint or [ndiehyend)

UNITED STATES DISTRICT COURT
for the
__ District of New Jersey

 

 

United States of America )
v, ) nse No, 21-Mu+7099 (KMW)
ROBERT PETROSH 5
) Charping District's. Caso No, 2tMd-412
Dafoadant )

WAIVER OF RULE 5 & 5.1 IMGARINGS
(Comptntat or Indictment)

1 understand that } have been charged in another districl, tho.fname efodureomy
United States District Court for the District of Columbia

T have been informed of the charges and of my rights to:

() retain counsel or request the assignment of counsel if7 nm unable to retain counsel;

(2) an identity hearing to determine whether | am the person named in the charges;

Q) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of efthér,

(4) a preliminary héaring to determine whether there is probable cause to believe that an offense has been
committed, fo be held within £4 days of my first appearance if am in custody and 21 days otherwise,
anlesa I have been indicted beforehand,

(5) ahearing on any motion by the governtent for detention;
(6) request a transfor of the proceedings to this district under Fed, R. Crim. P. 20, to plead guiity,

Lagres to waive my right(s) to:

an identity hearing and production of the warrant,
a preliminary hearing,

a detention hearing,

an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary
or detention hearing to which I may be entitled in this district. I request that my

@ preliminary hearing and/or XJ detention hearing be held in the prosecuting district, at a time set by
that court.

Des &

1 consent-to the issuance of an order requiring my appearance in the prosecuting distiict where the charges are

ponding against me.
Date: 5-3 ~ DOR blot ULE

ee Defendant's signature

—e ae af defendant's attorney
p Sch ff haw

Staven

 

 

Printed name of defendant's attorney

 

    
  

    

Rel RAST

 

 

 

 

 

 

 

 
